                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
C. GRIFFIN,
                                                        OPINION AND ORDER
                     Plaintiff,
       v.
                                                              19-cv-277-bbc
UW SYSTEM BOARD OF REGENTS,

                     Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       In this civil action, pro se plaintiff C. Griffin, who is a former student at defendant

University of Wisconsin-Milwaukee, brought claims against the university and several of its

employees and officers, alleging that they violated her rights under Title VI of the Civil

Rights Act of 1964, the equal protection clause of the Fourteenth Amendment and the

Racketeer Influenced and Corrupt Organizations Act (RICO). In an order entered on

October 16, 2019, I dismissed all of plaintiff’s claims except for her Title VI claim against

the University of Wisconsin System Board of Regents. Dkt. #15. Before the court is

plaintiff’s motion to reconsider several of my rulings under Fed. R. Civ. P. 59(e). Dkt. #16.

For the reasons below, I am denying plaintiff’s motion.



                                         OPINION

       “A Rule 59(e) motion will be successful only where the movant clearly establishes: (1)

that the court committed a manifest error of law or fact, or (2) that newly discovered

evidence precluded entry of judgment.” Cincinnati Life Insurance Co. v. Beyrer, 722 F.3d

939, 954 (7th Cir. 2013).       Plaintiff’s 12-page brief in support of her motion for

reconsideration is confusing and summarizes various laws and rules that are not instructive
on the issues raised in defendants’ motion to dismiss. However, I understand plaintiff to be

challenging my findings that she failed to state a claim against the individual defendants

under Title VII or § 1983, the university is not a suable entity and the Board of Regents is

not a “person” for purposes of § 1983. Although plaintiff also seems to address arguments

that defendants raised in their motion to dismiss about the Eleventh Amendment barring

her RICO claim against the Board of Regents, I did not address that issue because I

dismissed plaintiff’s RICO claim on other grounds.

       As an initial matter, plaintiff’s arguments come too late. She raises points that she

should have made in her original response to defendants’ motion to dismiss and cannot seek

to rectify that mistake after judgment has been entered. Firestone Fininacial Corp. v. Meyer,

796 F.3d 822, 825 (7th Cir. 2015) (A “party generally forfeits an argument or issue not

raised in response to a motion to dismiss.”); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466

(7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver.”). In any event,

plaintiff does not cite any evidence or legal authority that undermines my conclusions.

       Plaintiff argues that I erred in finding that she failed to state a Title VII claim against

the individual defendants. She specifically takes issue with my finding that the allegations

in her complaint “do not suggest that the individual defendants are themselves recipients of

federal funds,” dkt. #15 at 11, pointing out that she alleged in her complaint that

“defendants” are all recipients of federal funds. Dkt. #1 at 17. However, as I explained in

my previous order, both this court and the Court of Appeals for the Seventh Circuit have

held that claims under the Civil Rights Act are limited to programs or institutions that



                                                2
receive federal grant money and not individuals. Smith v. Metropolitan School District

Perry Township, 128 F.3d 1014, 1019 (7th Cir. 1997); Raven v. MATC, 2009 WL

10677318, at *2 (W.D. Wis. Oct. 20, 2009). Even though plaintiff generally alleges that

“defendants” received federal funds, she has failed to allege or explain how the individual

defendants can be considered direct recipients of federal grant money separate and distinct

from the university. The mere fact that an individual is employed by a grant recipient does

not mean the individual is a grant recipient himself. Rogers v. Office of the Attorney

General, 2017 WL 2864950, at *3 (N.D. Ind. July 5, 2017).

       I dismissed plaintiff’s § 1983 claims against the individual defendants on the ground

that her allegations were insufficient to suggest that any of these individuals had any

personal involvement in the alleged wrongdoing. Plaintiff argues that she alleged in her

complaint that “defendants” engaged in discrimination, chilled her protected activities and

retaliated against her by restricting her rights. However, these vague assertions of general

wrongdoing are merely legal conclusions and fail to put any of the individual defendants on

notice of the claims against them. Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7th

Cir. 2013) (“Each defendant is entitled to know what he or she did that is asserted to be

wrongful.”). As I explained in the previous order, plaintiff did not identify any specific

actions taken by the individual defendants and in most cases did not even mention them in

the body of her complaint.

       Plaintiff also disputes my finding that the University of Wisconsin–Milwaukee is not

an entity that may sue or be sued. Although she seems to agree that Fed. R. Civ. P. 17(b)(3)



                                             3
provides that state law determines a party’s capacity to be sued, she points out that there is

an exception in subsection (A) of that provision, which states that “a partnership or other

unincorporated association with no such capacity under that state’s law may sue or be sued

in its common name to enforce a substantive right existing under the United States

Constitution or laws.” However, plaintiff does not cite any authority showing that the

exception is applicable in this case or that the university is a partnership or unincorporated

association. As I explained in my previous order, the proper defendant with respect to

plaintiff’s claims is the Board of Regents, which has primary responsibility for the

governance of the University of Wisconsin system. Wis. Stat. § 36.09(1). Contrary to

plaintiff’s suggestion, this holds true with respect to all of plaintiff’s claims and not merely

her claim under 42 U.S.C. § 1983.

       Because plaintiff has failed to show that I erred in dismissing her claims, I am denying

her motion for reconsideration.



                                           ORDER

       IT IS ORDERED that plaintiff C. Griffin’s motion for reconsideration, dkt. #16, is

DENIED.

       Entered this 8th day of January, 2020.


                                            BY THE COURT:
                                            /s/
                                            ______________________
                                            BARBARA B. CRABB
                                            District Judge

                                               4
